            Case 2:19-cv-04426-RBS Document 6 Filed 11/26/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  JOHN MAHONEY, on behalf of himself
  and all other similarly situated,

                          Plaintiffs,               CIVIL ACTION NO.: 2:19-04426-RBS

            v.

  THE LINCOLN NATIONAL LIFE
  INSURANCE COMPANY,

                          Defendants.


                  PARTIES’ JOINT MOTION TO STAY ALL DEADLINES

       Pursuant to Rule 6(b), F.R.Civ.P., and Rules 7.1 and 7.4(b)(2) of the Local Rules of the

United States District Court for the Eastern District of Pennsylvania, the Parties, Plaintiff John

Mahoney (“Plaintiff”) and Defendant The Lincoln National Life Insurance Company (“Lincoln

National”), collectively, the “Parties”, by and through their undersigned counsel, file this joint

motion to stay all deadlines in this matter, and would show the court as follows:

       1.        Plaintiff commenced this action on September 24, 2019. (Complaint Dkt. No. 1.).

       2.        Over the last two weeks, counsel for the Parties met and conferred by email and

phone about the claims and defenses in this case to determine whether resolution was possible.

During these meetings, the Parties discussed the legal and factual issues involved in the case. In

addition, the Parties discussed a framework for possible resolution of the matter. The Parties hope

that their discussions and desire to amicably resolve this matter will be successful. As part of the

discussions between the Parties, it was agreed that a request to stay the deadlines pending before

this Court would be submitted to the Court for consideration. It is the Parties’ good faith belief that
            Case 2:19-cv-04426-RBS Document 6 Filed 11/26/19 Page 2 of 6



such a stay will assist in their attempts to amicably resolve this matter. The stay will be for a

period of 30 days from November 29, 2019 to December 30, 2019.

       3.      Therefore, in an effort to attempt an amicable resolution of this matter, the Parties

respectfully request that the Court stay all deadlines in this litigation for a period of 30 days from

November 29, 2019.

       4.      Lincoln National’s responsive pleading to Plaintiff’s Complaint is currently due

on November 29, 2019.

       5.      If approved by the Court, Lincoln National’s deadline to file its responsive pleading

to Plaintiff’s Complaint will be extended from November 29, 2019 to December 30, 2019.

       6.      The Parties agree that the proposed continuance will not prejudice any Party, and

may prevent otherwise unnecessary expenditures of time and resources.

       7.      This is the Parties’ first request for a stay of all deadlines.

       8.      The Parties make this stipulation for good cause and not for the purpose of delay.

       WHEREFORE, the Parties respectfully request that the Court grant this motion. A

proposed order has been submitted simultaneously with this motion pursuant to Local Rule

5.1.2(10). A Certificate of Concurrence is attached hereto as Exhibit A in satisfaction of Local

Rules 7.4(b) and 5.1.2(9)(c).


By: /s/ David S. Glanzberg                             By:       /s/ Angela Quiles Nevarez
   David S. Glanzberg, Esq.                                  Angela Quiles Nevarez, Esq.
   GLANZBERG TOBIA LAW, P.C.                                 JACKSON LEWIS P.C.
   123 South Broad Street, Ste. 1640                         1601 Cherry Street, Suite 1350
   Philadelphia, PA 19109                                    Philadelphia, PA 19102
   ATTORNEY FOR PLAINTIFFS
                                                             Joseph J. Lynett (admitted Pro Hac Vice)
                                                             JACKSON LEWIS P.C.
                                                             44 South Broadway, 14th Floor
                                                             White Plains, NY 10601
Dated: November 26, 2019                                     ATTORNEYS FOR DEFENDANT

                                                   2
  Case 2:19-cv-04426-RBS Document 6 Filed 11/26/19 Page 3 of 6



                               ORDER


IT IS SO ORDERED this ____ day of November 2019.



                                       HONORABLE R. BARCLAY SURRICK
                                       UNITED STATES DISTRICT COURT
                                       JUDGE




                                   3
Case 2:19-cv-04426-RBS Document 6 Filed 11/26/19 Page 4 of 6




EXHIBIT A
           Case 2:19-cv-04426-RBS Document 6 Filed 11/26/19 Page 5 of 6



                             CERTIFICATION OF CONCURRENCE

        Angela Quiles Nevarez, attorney for Defendant The Lincoln National Insurance Company,

hereby certifies that: (a) I have sought concurrence in the Parties’ Joint Motion to Stay from counsel

for the Plaintiff, David Glanzberg; (b) counsel for the Plaintiff concurs in said motion; and (c) counsel

for all Parties have authorized the filing attorney to enter their respective electronic signatures in the

signature block of this motion pursuant to Local Rule 5.1.2, ¶ 9(c)(2).



Date: November 26, 2019                         /s/ Angela Quiles Nevarez_______________
                                                Angela Quiles Nevarez




                                                    4
             Case 2:19-cv-04426-RBS Document 6 Filed 11/26/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the PARTIES’ JOINT MOTION TO

STAY ALL DEADLINES was filed this day through, and is available for viewing and

downloading from, the Court’s ECF system, which will electronically serve counsel for all parties

via a Notice of Electronic Filing (NEF). There are no parties that are non-registered ECF

participants or who have otherwise not consented to electronic service. I further certify, pursuant

to Local Rule 5.1.2, ¶ 9(c)(2), that counsel for all parties have authorizing the filing attorney to

enter their respective electronic signatures in the signature block of this motion.


Date: November 26, 2019                       JACKSON LEWIS P.C.

                                       By:    /s/ Angela Quiles Nevarez
                                              Angela Quiles Nevarez (PA ID 321375)
                                              Three Parkway
                                              1601 Cherry St., Suite 1350
                                              Philadelphia, PA 19102
                                              T: (267) 319-7802
                                              F: (215) 399-2249
                                              Angela.Nevarez@jacksonlewis.com

                                              Joseph J. Lynett (admitted Pro Hac Vice)
                                              Jackson Lewis, P.C.
                                              44 South Broadway, 14th Floor
                                              White Plains, NY 10601
                                              T: (914) 872-8060
                                              F: (914) 946-1216
                                              Joseph.Lynett@jacksonlewis.com
                                              Attorneys for Defendant



4844-4781-6110, v. 1




                                                  5
